Title: To Thomas Jefferson from John Trumbull, 1 October 1823
From: Trumbull, John
To: Jefferson, Thomas

Dr Thomas Jefferson Esqr Monticello
                        Virginia to John TrumbullFor Two prints of the Declaration of Independence With keys & description}40.Bill of Parker & Clover for frames
                                & Glasses—ea $1224.Packing Case1.25.25.25.Dolls
                                
                            65.25New York

                        1st Octr 1823.
                    Error Excepted
                        Jno
                            Trumbull
                    
                            Dr Sir
                        Please to remit to me the above Sum, at your own Convenience, or let it remain, until I have the honor of
                            seeing you
                            J. T.
                        [note by TJ]: Feb. 24. desired B. Peyton to
                                remit it